Case 1:21-cv-00007-SPW-TJC Document 1 Filed 01/25/21 Page 1 of 5




  TORGER OAAS
  ATTORNEY AT LAW
  618 West Main; Suite 201
  Post Office Box 76
  Lewistown, Montana 59457
  (406) 538-2338
  oaaslaw@midrivers.com
  Attorney for Plaintiff


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONT ANA
                         BILLINGS DIVISION

  DOUG FREDERICK as personal                     CV-21-07-BLG-SPW-TJC
  representative of the estate of
  Edeltraud Kron,
                                                      COMPLAINT
               Plaintiff,                                AND
                                                     JURY DEMAND
                   vs.

  BILLINGS PARTNERS, LLC,
  d/b/a Canyon Creek Memory Care,

              Defendant.


  Federal Jurisdiction

        1.    Plaintiff is a citizen of the State of Montana.

        2.    Defendant is a citizen of the State of Washington.

        3.    The amount in controversy exceeds $75,000.00




                                        -1-
Case 1:21-cv-00007-SPW-TJC Document 1 Filed 01/25/21 Page 2 of 5
Case 1:21-cv-00007-SPW-TJC Document 1 Filed 01/25/21 Page 3 of 5
Case 1:21-cv-00007-SPW-TJC Document 1 Filed 01/25/21 Page 4 of 5
Case 1:21-cv-00007-SPW-TJC Document 1 Filed 01/25/21 Page 5 of 5
